Citation Nr: 0844217	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-42 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served in the Texas Army National Guard and had 
a verified period of active duty for training (ACDUTRA) from 
August 1983 to November 1983, as well as other periods of 
ACDUTRA prior to August 1983 and after November 1983 until 
June 1990.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2004 
rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania that, among other things, declined 
to reopen the claims of service connection for hearing loss 
and tinnitus.  The appellant subsequently relocated to within 
the jurisdiction of the Cleveland, Ohio VA RO from which his 
appeal continues.  

The appellant was afforded a videoconference hearing at the 
RO in February 2006 before the undersigned VA Law Judge Board 
sitting at Washington, DC.  The transcript is of record.  By 
decision dated in December 2006, the Board reopened the 
claims of service connection for bilateral hearing loss and 
tinnitus and remanded the issues for further development.  
The case has since been returned to the Board for appropriate 
disposition.

Following review of the record, the appeal is once more 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

This case was remanded in December 2006 for reasons that 
included a VA audiology examination.  The record reflects 
that the examination was scheduled in September 2008 at the 
Cleveland, Ohio VA Medical Center.  The record contains a 
Report of Contact dated some days later in September 2008 
noting that the appellant had refused the examination at that 
location.  It was recorded that he had moved to Texas.  

Review of the record discloses no writing requesting a prior 
change of address.  The Board notes, however, that the RO 
sent the appellant a letter dated January 16, 2007 to an 
address in Waxahachie, Texas.  It thus appears that he may 
have communicated his new address to VA at some point.  

Received in December 2008 was a letter from the appellant 
indicating that he had lived in Waxahachie, Texas since 
January 2008.  He said that he had informed VA of his 
whereabouts after receiving the letter in September 2008 
scheduling an examination for him in Ohio.  He stated that he 
had asked if he could have his VA examination performed at 
Lancaster, Texas VA and was told that this was no problem.  
The appellant requested that VA examination be rescheduled at 
this location.  His new address appears on the mailing 
envelope and is the same one that is shown on prior 
correspondence from VA to him in January 2007.  The VA 
audiology examination should thus be rescheduled.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiology examination at the 
Lancaster (Texas) VA, or at the 
most appropriate location for this 
jurisdiction.  The examination 
instructions specified in the 
Board remand of December 2006 
should be utilized in this regard.

2.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


